 



Exhibit 10.66
GUARANTY AGREEMENT
     THIS GUARANTY AGREEMENT (“Agreement”) is made and is effective this 1st day
of August, 2005 by Commerce Energy Group, Inc., a Delaware corporation (the
“Guarantor”), in favor of Tenaska Power Services Co. (the “Creditor”).
     WHEREAS, Creditor has entered into certain agreement(s) with Commerce
Energy, Inc. (the “Debtor”), whereby Creditor has extended credit or other
financial accommodations to Debtor, and will be entering into transactions for
the sale of goods and services to Debtor, for which Debtor will incur payment
obligations to Creditor, and
     WHEREAS, Creditor has required, as a prerequisite to extending credit or
other financial accommodations to Debtor, that Guarantor execute and deliver
this Agreement, and Guarantor is willing to execute and deliver the Agreement to
secure Debtor’s current and future obligations to Creditor.
AGREEMENT
     NOW, THEREFORE, in consideration of and as inducement for Creditor to enter
into agreements with Debtor and to extend credit or other financial
accommodations to Debtor, Guarantor agrees with and represents to Creditor as
follows:
     Section 1. Guaranty. Guarantor unconditionally guarantees to Creditor the
full and prompt payment of all indebtedness or payment obligations heretofore or
hereafter incurred by Debtor as the same shall become due and payable to
Creditor, whether at the stated maturity thereof, by acceleration, amortization
or otherwise (collectively, the “Obligations”); provided, however, that
Guarantor’s obligations shall not exceed One Million United States Dollars
($1,000,000). This is a continuing guaranty of payment and not of collection.
All payments by Guarantor will be made in lawful money of the United States of
America. The Obligations shall include, without limitation, interest and any
other charges due and payable, such as late fees, service charges, cover costs
or liquidated damages.
     Section 2. Unconditional and Continuing Obligation. Guarantor’s obligations
under this Agreement are absolute and unconditional and shall remain in effect
until any of the following events: (a) ten (10) days after receipt by Creditor
of Guarantor’s notice to revoke; provided, that this Agreement shall continue in
effect after any such revocation with respect to any Obligations existing at the
date of revocation or to accrue thereafter with respect to Obligations existing
at such date, (b) all Obligations of Debtor shall have been paid and discharged
in full, or (c) August 31, 2006.
     Section 3. Independent Obligation. In the event of any default by Debtor,
Creditor shall have the right to proceed first and directly against Guarantor
under this Agreement without proceeding against any other person or entity or
exhausting any other remedies which it may have and without resorting to any
other security held by it. The Guarantor’s obligations hereunder, with respect
to any Obligations, shall not be affected by the existence, validity,
enforceability, perfection or extend of any collateral for such Obligations.
     Section 4. Effect of Bankruptcy. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, Creditor must rescind or restore
any payment, or any part thereof, received by Creditor, any prior release or
discharge from the terms of this Agreement shall be without effect, and this
Agreement will remain in effect, and the Guarantor shall remain liable for the
Obligations as if such payments had not been made.
     Section 5. Waiver. Guarantor expressly waives promptness, diligence,
presentment and notice from Creditor of its acceptance of and reliance upon this
Agreement and any notice of credit extended hereunder . Guarantor hereby waives
any and all suretyship defenses to its obligations. Guarantor consents to any
extensions of time granted to Debtor (provided that no such change shall be
effective to increase the aggregate amount of Guarantor’s obligation hereunder
as set forth in Section 1 above without Guarantor’s written consent to such
change) for the payment of said account, and to any changes in the terms of any
agreement between Creditor and Debtor. No waiver, amendment, release or
modification of this Agreement shall be established by conduct, custom or course
of dealing, but solely by an instrument in writing duly executed by the parties
hereto. No delays on the part of Creditor in the exercise of any right or remedy
shall operate as a Waiver thereof, and no single or partial exercise by

 



--------------------------------------------------------------------------------



 



Creditor of any right or remedy shall preclude any other or further exercise
thereof or the exercise of any other right or remedy.
     Section 6. Set-off.  Guarantor reserves to itself all rights, setoffs,
counterclaims and other defenses which Debtor may have to payment of any
Obligation other than defenses expressly waived by the Debtor in its agreements
with Creditor or otherwise waived in this Guaranty or defenses arising out of
the bankruptcy, insolvency, dissolution or liquidation of Debtor. If Guarantor
makes one or more payments to Creditor under this Agreement, then upon payment
in full of all of the Obligations, Guarantor shall be subrogated to the rights
of Creditor.
     Section 7. Damages. Except as the same comprise Obligations under the terms
of any agreements between Creditor and Debtor, Guarantor shall not be liable
hereunder for special, consequential, exemplary, tort, or other damages, costs
or attorneys’ fees.
     Section 8. Assignment. This Agreement shall be binding upon Guarantor and
upon its successors and assigns and shall be for the benefit of Creditor and its
successors and assigns provided that notice is sent to the other party;
provided, however, the Guarantor shall have no right to assign this Guaranty or
the Obligations hereunder without the prior written consent of the Creditor.
     Section 9. Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without recourse to
choice of laws or conflict of laws principles Guarantor consents to the
jurisdiction of federal and state courts in Tarrant County, Texas and agrees no
to contest on grounds of forum non convenience or other legal doctrine.
     Section 10. Severability. In case any clause, provision or sections of this
Agreement, or any application thereof, is for any reason held to be illegal,
invalid or inoperable, such illegality, invalidity or inoperability shall not
affect the remainder thereof or any other clause, provision or section, and each
such clause, provision or section shall be deemed to be effective and operative
in the manner and to the full extent permitted by law.
     Section 11. Notices. Any notices given or required to be given hereunder
shall be given to the parties at their respective address below:

     
If to Guarantor:
  Commerce Energy Group, Inc.
 
  Attn: Contract and Credit Risk
 
  600 Anton Boulevard, Suite 2000
 
  Costa Mesa, CA 92626
 
  Phone: 714 259-2558
 
  Fax: 714 259-2592
 
   
If to Creditor:
  Tenaska Power Services Co.
 
  Attn: Tim G. Kudron, Corporate Controller
 
  1044 North 115 Street, Suite 400
 
  Omaha, NE 68154-4446
 
  Phone: (402) 691-9703
 
  Fax: (402) 691-9552

     Section 12. Costs. In the event that the Creditor engages in litigation to
enforce this Guaranty, Guarantor agrees to pay, in addition to any amounts of
the Debtor which it has guaranteed to pay, any and all costs and expenses
incurred by the Creditor incurred as the result of enforcing this Guaranty,
provided such costs and expenses are reasonable.
     Section 13. Representations and Warranties. The Guarantor, in the person of
the undersigned officer, represents and warrants to the Creditor that:
(a) it is authorized to guaranty the Obligations;
(b) that it has all of the rights and powers necessary to do so; and,
(c) the individual signing below is authorized to bind the Guarantor to its
obligations under this Guaranty.

 



--------------------------------------------------------------------------------



 



(d) Guarantor is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation.
(e) The execution, delivery and performance of this Guaranty do not contravene
any provision of law or of Guarantor’s constitutional documents or any
contractual restriction binding on Guarantor or its assets.
(f) This Guaranty constitutes the legal, valid and binding obligation of
Guarantor enforceable against Guarantor in accordance with its terms, subject to
bankruptcy, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.
IN WITNESS WHEREOF, this Agreement was executed and effective as of the date
first above written.

            Commerce Energy Group, Inc.
      By:         Richard Boughrum      Chief Financial Officer     

 